Citation Nr: 0401983	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-20 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to July 10, 1995, for 
a grant of service connection for compression fracture, L3.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel

INTRODUCTION

The veteran served on active duty for training from February 
1981 to March 1981.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a July 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In written statements and during a Travel Board hearing 
before the undersigned in April 2003, the veteran has 
contended that the Board erred in a March 1998 decision 
denying service connection for a back disorder.  It is 
unclear whether the veteran wishes to request revision of the 
March 1998 decision based on clear and unmistakable error 
under 38 U.S.C.A. § 7111 (West 2002).  If so, such request 
should be submitted directly to the Board.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and attempted to fully develop 
all other evidence necessary for the equitable disposition of 
that claim. 

2.  The RO received the veteran's initial claim for service 
connection for a back disorder in July 1984.  

3.  The RO denied the veteran's claim for service connection 
for a back disorder in rating decisions dated September 1984 
and December 1984.  

4.  In a letter in December 1984, the RO notified the veteran 
of the December 1984 rating decision and of his appellate 
rights with regard to that decision; the veteran did not 
appeal the decision to the Board.

5.  The RO received another claim for service connection for 
a back disorder from the veteran on July 10, 1995, and 
eventually granted compensation from that date.  
CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
July 10, 1995, for a grant of service connection for 
compression fracture, L3, have not been met.  38 U.S.C.A. §§ 
5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.400 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The issue on appeal is whether the veteran is entitled to an 
earlier effective date for a grant of service connection for 
a low back disorder.  The appeal follows a rating decision in 
July 2002, wherein the RO granted service connection as of 
July 10, 1995.

I.  Development of Claim

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA, in part, 
redefined the obligations of VA with respect to its duties to 
notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  This includes earlier effective date 
claims and VA must ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In this case, when the VCAA was enacted, the veteran's claim 
was pending before VA.  The VCAA is thus applicable to this 
appeal.  See VAOGCPREC 7-03.  As explained below, while the 
veteran's appeal was pending, VA, via the RO and the Board, 
complied with the VCAA notification and development 
provisions.  Accordingly, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Specifically, VA notified the veteran of the VCAA and the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002).  For instance, in a 
Remand dated September 2001, the Board informed the veteran 
of the change in the law.  Thereafter, in a statement of the 
case issued in September 2002, the RO provided the veteran 
the pertinent provisions of that law and indicated that it 
had developed and reconsidered his claim pursuant thereto.  

In addition, in the statement of the case and during a 
hearing held at the RO before the undersigned in April 2003, 
the RO and the Board informed the veteran of the reasons for 
which his claim had been denied and of the evidence still 
needed to substantiate his claim, explained to him who was 
responsible for obtaining such evidence, and provided him an 
opportunity to submit additional evidence in support of his 
claim.  Inasmuch as the veteran did not thereafter identify 
any outstanding evidence that should be obtained in support 
of his claim, there was no need for VA to assist the veteran 
in developing that claim pursuant to 38 U.S.C.A. § 5103A 
(West 2002).  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and attempted to develop all 
other evidence necessary for the equitable disposition of 
that claim, the Board may address the appeal on its merits.

II.  Analysis of Claim

The veteran seeks an earlier effective date for a grant of 
service connection for compression fracture, L3.  He contends 
that the RO should have assigned an effective date of August 
1984 for that grant because that is the date he filed his 
initial claim for service connection for a back disorder.  He 
further asserts that he never received notice of any denial 
of this claim.  Moreover, even if he had, because both his 
initial and reopened claims involved the same disability, the 
August 1984 date should still be assigned.  

Legally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  
Generally, the effective date of an award of disability 
compensation based on an original claim shall be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2003).  If the claim is 
received within one year after separation from service, 
however, the effective date of a compensation award shall be 
the day following separation from active service.  38 
U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) 
(2003).  For reopened claims, the effective date shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r) (2003).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2003); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 
38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the RO received the veteran's initial claim for 
service connection for a low back disorder in July 1984.  The 
RO denied this claim in rating decisions issued in September 
1984 and December 1984.  In a letter dated December 1984, the 
RO notified the veteran of the latter rating decision and of 
his appellate rights with regard to that decision, but the 
veteran did not appeal the decision to the Board.  Thus, in 
the absence of an appeal, the December 1984 rating decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

The veteran did not submit another claim, formal or 
otherwise, for a low back disorder until July 10, 1995.  On 
that date, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension) from the veteran, 
which referred to back problems.  Subsequently, in a rating 
decision dated July 2002, the RO granted the veteran service 
connection for a compression fracture, L3, effective from 
July 10, 1995, the date the RO received what it construed as 
a claim to reopen the previously denied claim of entitlement 
to service connection for a low back disorder.

Inasmuch as the evidence does not establish that the veteran 
submitted a claim for service connection for compression 
fracture, L3, at any other time after the last final 
disallowance in December 1984, and prior to July 10, 1995, an 
earlier effective date for a grant of service connection for 
compression fracture, L3, may not be assigned.  

The Board acknowledges the veteran's assertion that he never 
received notice of the RO's December 1994 denial of his 
initial claim for service connection for a low back disorder.  
However, this assertion, alone, is insufficient to confer 
entitlement to the benefit sought on appeal, such as by 
nullifying the finality of the RO decision.  The evidence 
shows that the RO sent the December 1984 letter notifying the 
veteran of the denial of his initial claim to the address 
that was last known at that time.  When the veteran filed 
this claim in July 1984, he reported his address as 307 Third 
St., Rayne, Louisiana, 70578.  Then, in October 1984, he 
submitted a written statement, which identified his address 
as P.O. Box 651, Rayne, Louisiana, 70578.  This is the 
address to which the RO sent its December 1984 denial 
notification letter.  There is no indication in the record 
that this letter was returned as undeliverable.  

Moreover, absent clear and convincing evidence to the 
contrary, public officials, including postal personnel, are 
presumed to have discharged their duty.  Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992).  A mere statement by the 
veteran of "non-receipt," by itself, does not constitute 
"clear evidence to the contrary" to rebut the presumption of 
regularity of administrative notice.  Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994).

The Board also acknowledges the veteran's contention that an 
effective date of August 1984 should be assigned because both 
his initial and reopened claims involved the same disability.  
As discussed, however, the regulations governing effective 
date claims distinguish between initial claims and claims to 
reopen.  For reopened claims, the effective date shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

Based on the facts in this case, the Board concludes that the 
criteria for entitlement to an effective date prior to July 
10, 1995, for a grant of service connection for compression 
fracture, L3, have not been met.  In so concluding, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but because there is no approximate balance of 
positive and negative evidence as to any material fact, the 
doctrine of resolving reasonable doubt in the veteran's favor 
is not for application.  Rather, as the preponderance of the 
evidence is against the veteran's claim, that claim must be 
denied.


ORDER

An effective date prior to July 10, 1995, for a grant of 
service connection for a compression fracture, L3, is denied.  



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



